OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. ALDREY
De acuerdo con la Ley Electoral, el término para solicitar la exclusión de personas que figuren como electores en las listas de la Junta Insular de Elecciones estará comprendido desde el 1 de enero hasta el 31 de mayo de cada .año en que Sé celebren elecciones y esas peticiones deberán ser resueltas por la- Junta Insular de Elecciones a más tardar el 30 de junio de cada año de elecciones. Esas resoluciones pueden ser apeladas presentando escrito en tal sentido a la Junta Insular de Elecciones, la que remitirá las diligencias prac-ticadas a la corte municipal para ante la cual se apelare, la que oirá el asunto de nuevo y señalará uno o más días consecutivos para la vista de tales apelaciones, no debiendo exceder la vista de ellas del 1 de agosto y sus decisiones tienen que ser rendidas a más tardar el 15 de agosto.
Para las elecciones de 1928 fueron negadas por la Junta Insular de Elecciones las exclusiones de sus listas de 596 elec-tores del distrito de Humacao y contra esas resoluciones *19fueron establecidos otros tantos recursos de apelación; y'Id. Corte Municipal de Humacao señaló el 27 de julio para la vista de 301 de esas apelaciones y las 295 restantes para el día 28 de julio. De las 596 apelaciones las sentencias de la corte municipal ordenaron la exclusión de 256 electores, los que fueron borrados de las listas por la Junta Insular tra-zando una línea roja sobre sus nombres y poniendo nota al margen de haber sido excluidos por sentencias de dicha corte. Los 340 casos restantes o fueron desistidas las peticiones de eliminación o fueron declaradas sin lugar. De los 256 elec-tores así eliminados, 203 votaron en las elecciones jurando que eran electores, y habiendo sido contados esos 203 votos por la Junta Insular en el escrutinio que hizo, fué interpuesto este recurso de certiorari para que se le ordenase que no contase esos votos; recurso que fué resuelto definitivamente por la Corte de Distrito de San Juan por sus tres jueces a favor de los peticionarios y entonces se interpuso esta apela-ción contra esa sentencia.
Del único caso orignal de la corte municipal que fué pre-sentado en este recurso, que es el No. 158 contra Oatalino García, aparece que fué señalado para ser visto el 27 de julio y que la sentencia fué dictada el 31 de julio. También aparece que el caso 311 contra el elector Germán Figueroa García fué señalado para el 28 de julio pero que por con-venio de los abogados de las partes su vista tuvo lugar el 27 de julio. A pesar de que los juicios fueron señalados para días distintos, las partes estipularon que los 256 casos se hallaban en las mismas condiciones que el de Oatalino García, que fué señalado para el 27 de julio. La mayoría del tribunal en su opinión hace una operación aritmética para llegar a la conclusión de que no hubo tiempo material para celebrar los juicios en cada día; pero lo cierto es que los juicios fueron celebrados sin protesta alguna de las partes en la corte municipal y sin alegación en contra en el certiorari en la corte de distrito ni en esta apelación; y sabemos que el número de los señalados para el día 27 fué aumentado por *20convenio de las partes con otro del día 28, lo que contradice la idea de que eran demasiados señalamientos para un día. Quizás fueron desistidas algunas peticiones o tal vez los juicios fueron celebrados por grupos de cuestiones, conm por ejemplo los de las personas empleadas en la misma factoría, hacienda o finca si se les recusaba por carecer de domicilio. El hecho cierto es que los juicios se celebraron.
Es cierto que la corte municipal ordenó la citación de los partidos políticos para los juicios y que no consta en los autos que los demandados fueran citados y emplazados, pero también lo es que las respectivas sentencias dicen que los demandados fueron defendidos por el abogado Sr. Bolívar Pagán, declaración que puede ser controvertida. Es asimis-mo cierto que el abogado que defendió a esos electores declaró en el recurso de certiorari que si bien los defendió no estaba autorizado por ellos para representarlos en esos juicios y que compareció, según dijo unas veces, por ser uno de los miem-bros de la Junta Insular, y según otras, por el interés político que tenía en esas apelaciones. Como miembro de la Junta Insular no pudo comparecer porque no demostró que estu-viera autorizado por la- junta, ni ésta era parte necesaria en esas apelaciones, pues la contienda es entre el elector inscrito y el que solicita su exclusión, no teniendo otro objeto la noti-ficación de las apelaciones a la junta que el darle aviso de que la exclusión que negó de determinado elector estaba pendiente de decisión judicial. También en los pleitos ordinarios se notifica la apelación al secretario de la corte, y tal notifica-ción no lo convierte en parte en el recurso ni tampoco a la corte cuya resolución o sentencia es apelada. Ni el interés político del abogado en el asunto le daba derecho a intervenir en esos juicios sin permiso de la corte, el que no fué soli-citado y obtenido. Para destruir la presunción de que el abogado estaba autorizado por los demandados para repre-sentarlos y defenderlos que surgió de la declaración de las sentencias sé necesita prueba clara y convincente. La corte inferior que oyó declarar al abogado Bolívar Pagán entendió *21que esa prueba era débil y que esa sola evidencia no era la clara, convincente, concluyente, fuerte y positiva que se nece-sitaba para demostrar que él no fué abogado de los deman-dados, y no la tuvo en cuenta para su sentencia, ya que de otro modo hubiera dictado su fallo en términos distintos. En el caso de Sucn. Lluveras v. Sepúlveda, 20 D.P.R. 293, se citó con aprobación el caso resuelto por la Corte Suprema de California, San Francisco Savings Union v. Long, 123 Cal. 107, 113, en el que su Juez Asociado Sr. Temple se expresó así:
“Se presume siempre basta tanto se pruebe lo contrario, que un abogado está debidamente autorizado para comparecer y representar a cualquiera de las partes por quien asume su representación. Esta confianza que eon'stituye la base fundamental de todo el procedimiento judicial de este país, descansa no solamente en la creencia que existe del honor y honradez del abogado, sino también en el hecho de ser nn funcionario de la corte que ha prestado juramento. No podría existir una infracción más abierta del cumplimiento de. los deberes de un abogado, que el comparecer a sabiendas y voluntariamente a nom-bre de una parte en una acción ’sin habérsele autorizado para ello. Y esto es así principalmente si. la persona a nombre de quien se ha hecho la comparecencia sin su consentimiento, no ha sido notificada, sin saber tampoco que se ha tratado de obtener sentencia contra ella. . .”
En vista de lo expuesto, de que ninguno de los electores ha impugnado la defensa que el abogado hizo de ellos, de que las sentencias en que se dice él compareció en nombre de los demandados no pueden ser atacadas en procedimiento colateral, como se hace en este caso, de que algunos de los demandados estuvieron presentes en el juicio y de que dos días después ese abogado interpuso un recurso de certiorari a nombre de esos demandados, diciendo ahora que tampoco fué autorizado por ellos, llego a la conclusión, con la corte inferior, de que dicho abogado tenía la representación de los demandados en el juicio en la corte municipal. De otro modo tendría que concluir que el abogado se tomó represen-taciones que no le fueron dadas. Aunque los demandados *22310 hubieran sido citados y emplazados para los juicios, la comparecencia por ellos por el abogado hace innecesaria tal citación y subsana su omisión.
Veamos la cuestión de ser festivo el 27 de julio, día en que se celebraron algunos de esos juicios.
El Código Político del año 1902 dice en su artículo 387 lo siguiente:
“Los'días de fiesta, en el sentido de este Código, son: los domin-gos, el primero de enero, el día veinte y dos de febrero, el día veinte y dos de marzo, el Viernes Santo, el día 30 de mayo, el cuatro de julio, el veinte y cinco de julio, el primer lunes de septiembre, que será conocido como el día de la fiesta del trabajo, el día veinte y cinco de diciembre, todos los días en que se celebren elecciones gene-rales en la i'sla y cada día fijado por el Presidente de los Estados Unidos, por el Gobernador de Puerto Pico, o por la Asamblea Legis-lativa, para la celebración de día de ayuno, día de acción de gracias o día de fiesta. Siempre que cualquiera de dichos días ocurriere en domingo, será día de fiesta el lunes siguiente.”
Como consecuencia de ese precepto dispone el artículo 388 del mismo código que el tiempo en que cualquier acto prescrito por la ley debe cumplirse, se computará excluyendo el primer día e incluyendo el último, a menos que éste sea día de fiesta, en cuyo caso será también excluido. Posterior-mente, en el año 1904, el Código de Enjuiciamiento Civil dispuso lo que sigue:
“Art. 10. Las cortes deberán celebrar se'sión y despachar los asuntos judiciales en cualquier día, exceptuándose lo dispuesto en el artículo siguiente.
“Art. 11. No podrá actuar ninguna corte, ni despachar ningún asunto judicial, los domingos, el primero de enero, el cuatro de julio, el día de Navidad, el de dar gracias, y el día en que tenga lugar una elección general, a no ’ser para lo siguiente:
“1. Para dar instrucciones a un jurado, a petición de éste, cuando estuviere deliberando sobre.el veredicto;
“2. Para recibir el veredicto de un jurado, o para disolver éste;
“3. Para actuar un juez en una causa o procedimiento criminal; Disponiéndose, que en pleitos civiles podrán dictarse y ejecutarse ór-denes de arre'sto; dictarse y notificarse autos de embargo, ejecucio-*23nes, injunctions y autos prohibitorios; entablarse procedimientos para recobrar la posesión de propiedad mueble, y promoverse pleitos en cualquier día para obtener cualquiera de esos autos y procedimien-tos.”
Más tarde nuestra Legislatura en su Resolución Conjunta No. 45 de 24 de julio de 1923 declaró día de fiesta oficial y legal en Puerto Rico el día 27 de julio de 1923, y de cada año siguiente, y que durante dicho día permanecieran cerradas todas las oficinas públicas insulares y municipales.
El domingo es día festivo y de descanso por su natura-leza en todo el mundo cristiano desde el tiempo del emperador Constantino, siendo otros días festivos por declaración de la Legislatura o del poder ejecutivo. Respecto a los días fes-tivos que no son domingos existe gran disparidad en las de-cisiones de los tribunales de los Estados Unidos en cuanto a si son días non juridicus o• inhábiles para actuar los tribu-nales a menos que tengan una declaración expresa en ese sentido. Así, se ha dicho en el caso de State v. Soper, 148 Mo. 217, citado en 10 L.R.A. (N. S.) 791, nota primera, que on ausencia de un estatuto conteniendo una disposición man-datoria prohibiendo a los jueces de las cortes oír y resolver asuntos en días legales festivos, los procedimientos en tal día no son nulos; y en el de Web v. State, Tex. Crim. App. 40 S. W. 989, citado también en el libro mencionado, se dice que una acusación presentada el 22 de febrero no es nula aunque el estatuto dispone que sea un día festivo y que per-manezcan cerradas todas las oficinas públicas. En el de El Pueblo v. Díaz, 33 D.P.R. 499, este tribunal citó el de Richardson, et al. v. Goddard, et ah, 64 U. S. 43, y 29 C. J. 763, y declaramos que no eran nulas ciertas actuaciones para la constitución de un jurado en un día en que el Gobernador ordenó el cierre de todos los departamentos y oficinas pú-blicas y la.cesación de todos los trabajos y negocios públicos, porque el Gobernador no tiene facultad para alterar los días fijados por la ley como inhábiles para los tribunales y que su proclama era solamente una recomendación. Existen *24otros muchos casos en términos idénticos que no citaremos por lo que luego diremos.
En vista de que los días festivos declarados por nuestro Código Político lo son en el sentido de ese código, que no trata de los tribunales de justicia; de que eLCódigo de En-juiciamiento’ Civil es posterior al Código Político; que sólo declara días non juridicus seis de los muchos días que el Código Político señala como festivos; y del criterio divergente de otros tribunales de los Estados Unidos, he tenido muchas dudas respecto a si el 27 de julio es un dies non para- actuar los tribunales, y no habiendo podido llegar a una conclusión firme en ese sentido aceptaré la de los cuatro jueces de la mayoría en esta cuestión, o sea, de ser dicho día inhábil para los tribunales, teniendo en cuenta también que no me parece razonable que pueda haber días festivos para una rama del gobierno que no lo sean para otra.
A pesar de lo dicho precedentemente, entiendo que no deben ser declaradas nulas las sentencias de exclusiones dic-tadas por la corte municipal de Iiumacao que motivaron esta apelación, por lo siguiente.
Parece ser que el hecho de practicarse actuaciones judi-ciales en días festivos no las convierte en nulas, pues hay decisiones en ese sentido en varios casos con respecto al 4 de julio, a los sábados por la tarde y al Día del Trabajo, pero, no necesito decidir esta cuestión ahora porque mi punto de vista es que no habiéndose opuesto los demandados por su abogado en la corte, municipal a que los juicios fuesen cele-brados el 27 de julio, no pueden alegar ahora que sean nulos. En 25 R.C.L. 1447 se dice que en casos criminales el acusado está impedido de alegar que el juicio se celebró en un día fes-tivo cuando deja de objetar, citando los casos de State v. Duncan, 118 La. 702, 10 L.R.A. (N. S.) 791, y el de Michel v. Boxholm, 128 Io. 706, 5 Ann. Cases 918; y en 29 C. J. 766 se consigna que cuando la corte, aunque esté prohibido que tra-mite asuntos judiciales en día festivo (holiday) celebra un *25juicio sin objeción, el caso no será revocado en apelación, aunque es error celebrar juicios en tal día, citando el caso de State v. Whitman, 49 Wash. 1, 17 L.R.A. (N. S.) 257.
En el caso de State v. Duncan, sufra, se trataba de una condena en día festivo en causa por asesinato y la corte de-claró que el fallo no era nulo porque el juicio se celebró sin objeción del acusado, citando a 1 Bishop Crim. Law, párrafo 996; State v. Rose, 114 La. 1062, 38 So. 858; State v. Jackson, 3 La. Ann. 96; State v. White, 52 La. Ann. 206, y State v. Arbuns, 105 La. 730, y las decisiones en esos casos citados.
En ese caso de Duncan se menciona el de Re Bonerman; y en el voto disidente que bubo no se trató esa cuestión.
También en el caso de State v. Whitman County, supra, se oyó alguna prueba en un día festivo y la corte se negó a anular el fallo diciendo:
‘ ‘ Indudablemente 'sería erróneo en una corte estar abierta y resolver asuntos judiciales en un día festivo, y asumimos que ningún juez en este Estado lo hará a sabiendas. Si, por cualquiera cau^a, uno lo hiciera inadvertidamente sin que las partes hicieran objeción, el fallo deberá ser considerado como registrado en día judicial y esta corte, ciertamente, no declarará tal fallo nulo a petición de un litigante que consintió y que objetó por primera vez en apelación o por auto de certiorari. Aunque no hemos encontrado un caso idéntico a éste, los anteriores principios han sido substancialmente reconocidos por otras cortes y por esta corte.”
En ese caso se citan los siguientes para sostener la resolu-ción: el de Duncan, supra; Ehrlisch v. Pike, 53 Misc. 328, 104 N. Y. Sup. 818; Houston, etc. W. T. R. Co. v. Harding, 63 Tex. 162; Bardley v. Claudon, 45 Ill. App. 326; Latta v. Cattawba Electric Co., 146 N. C. 285, y otros más. En 63 Texas 163 se resolvió que un día de fiesta legal (holiday) no es necesariamente día non juridicus y que el haberse prac-ticado pruebas en un pleito el día primero de enero no anula el fallo, pero que si era nulo el apelante tenía el privilegio de haberse opuesto a que su asunto fuese considerado en ese día y debió haberlo alegado antes de que el juicio fuera cele-*26brado, o por lo menos baber solicitado que se dejase sin efecto el fallo después de ser dictado, y que era demasiado tarde bajo esas circunstancias objetar por primera vez en apelación. Y en 34 Cal. App. 384 se declaró que si bubo error en celebrar un juicio en día festivo el demandado no puede alegar ese error porque su abog’ado estuvo en la corte y abandonó su objeción, y se citan varios casos de California. No be encon-trado caso alguno en que habiendo sido tratada esa cuestión baya sido resuelta de manera distinta.
Entiendo que la doctrina declarada por esas decisiones es justa y que debemos seguirla, pues no es razonable que una persona acuda sin objeción a un juicio en día festivo espe-rando tener éxito y que cuando vea frustradas sus esperanzas alegue después en apelación o- en un certiorari que la actuación de la corte es nula por baber tenido lugar en día festivo. En el caso presente no consta de los autos ni se dice en ninguna parte que se hiciera objeción alguna por ese motivo,, ni en ellos se dice siquiera que la objeción fué hecha. Hay muchos actos que se realizan contra lo dispuesto en las leyes, que, sin embargo, quedan convalidados por falta de objeción en tiempo oportuno.
Réstame decir que en este caso y en cualquier caso que ocurra lo mismo habrá sido inadvertida la actuación de la corte, porque de otro modo no es lógico suponer que la corte y los abogados hayan querido trabajar en un día festivo. Uno, solo de los casos citados habla de inadvertencia al cele-brar un juicio en día festivo, pero los demás se limitan al mero hecho de haberse celebrado en días de esa clase.
En resumen: no habiendo demostrado el abogado Bolívar Pagán que su comparecencia en los casos a que se refiere este certiorari no fuera hecha a nombre de los demandados, y no habiendo hecho objeción en nombre de ellos a que la vista de esos casos se celebrara el 27 de julio, día festivo, entiendo que no son nulos esos fallos y que debe ser confir-mada la sentencia apelada.